Name: 97/223/EC: Commission Decision of 25 March 1997 terminating the anti-dumping proceeding concerning imports of unwrought, unalloyed zinc originating in Kazakhstan, Ukraine and Uzbekistan
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  trade;  competition;  Asia and Oceania;  Europe
 Date Published: 1997-04-04

 Avis juridique important|31997D022397/223/EC: Commission Decision of 25 March 1997 terminating the anti-dumping proceeding concerning imports of unwrought, unalloyed zinc originating in Kazakhstan, Ukraine and Uzbekistan Official Journal L 089 , 04/04/1997 P. 0047 - 0047COMMISSION DECISION of 25 March 1997 terminating the anti-dumping proceeding concerning imports of unwrought, unalloyed zinc originating in Kazakhstan, Ukraine and Uzbekistan (97/223/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Regulation (EC) No 2331/96 (2), and in particular Articles 9 and 23 thereof,After consulting the Advisory Committee,Whereas:(1) On 9 June 1995, the Commission announced, by a notice published in the Official Journal of the European Communities (3), the initiation of an anti-dumping proceeding concerning imports of unwrought unalloyed zinc originating in Kazakhstan, Poland, Russia, Ukraine and Uzbekistan and commenced an investigation. As far as Poland and Russia are concerned, the results of this investigation are laid down in Commission Regulation (EC) No 593/97 (4);(2) The investigation revealed that imports of unwrought, unalloyed zinc originating in Kazakhstan, Ukraine and Uzbekistan are below the negligibility threshold referred to in Article 9 (3) of Regulation (EC) No 384/96, since imports from those countries represent a market share of below 1 % respectively and below 3 % collectively of the Community consumption. Consequently, the injury suffered by the Community industry as a result of imports from Kazakhstan, Ukraine and Uzbekistan is to be regarded as negligible and the proceeding should be terminated with respect to imports of unwrought, unalloyed zinc originating in those countries,HAS ADOPTED THIS DECISION:Sole Article The proceeding concerning imports of unwrought, unalloyed zinc originating in Kazakhstan, Ukraine and Uzbekistan is hereby terminated.Done at Brussels, 25 March 1997.For the CommissionLeon BRITTANVice-President(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No L 317, 6. 12. 1996, p. 1.(3) OJ No C 143, 9. 6. 1995, p. 12.(4) See page 6 of this Official Journal.